 Case 2:19-cv-17695-SDW-SCM Document 1 Filed 09/06/19 Page 1 of 7 PageID: 1



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


JASON CHOI, individually, and on behalf of ) Case No.:
all other similarly situated consumers,    )
                                           )
                Plaintiff,                 )
        vs.                                ) CLASS ACTION COMPLAINT AND
                                           ) DEMAND FOR JURY TRIAL
ASWAD & INGRAHAM, LLP.                     )
                                           )
                Defendant.                 )
                                           )
                                           )


       Plaintiff, Jason Choi, alleges:

                                PRELIMINARY STATEMENT


1.     This is an action for damages arising from Defendants violations of the Fair Debt

Collections Practices Act, 15 U.S.C. §1692 et seq. (hereinafter “FDCPA”).


                                 JURSIDICTION AND VENUE


2.     This Court has jurisdiction over this action pursuant to 28 U.S.C. §1331 and 15 U.S.C.

§1692k (d).


3.    Venue is proper in this district under 28 U.S.C §1391(b).


                                            PARTIES


4.     Plaintiff is a resident of Cliffside Park, New Jersey and is a “consumer” as the phrase is

defined and applied under 15 U.S.C. §1692(a) of the FDCPA.
 Case 2:19-cv-17695-SDW-SCM Document 1 Filed 09/06/19 Page 2 of 7 PageID: 2



5.     Aswad & Ingraham LLP is a debt collection law firm located at 46 Front Street in

Binghamton, New York 13905. Defendant is a “debt collector” as the phrase is defined and applied

under 15 U.S.C. §1692(a) of the FDCPA.


                                    FACTUAL STATEMENT


6.     On a date better known by Defendant, Plaintiff incurred an alleged personal debt from

Visions Federal Credit Union.

7.     Plaintiff’s alleged debt is considered a “debt” as that term is used and defined under the

FDCPA.

8.     In attempt to collect said debt, Defendant sent Plaintiff an initial dunning letter on April 9,

2019. Exhibit A.

9.     The letter stated the following:

       The Credit Union has notified us that your loan account is now seriously delinquent. In
       particular, as of this date, the Credit Union advises us that you are indebted to the Credit
       Union in the approximate amount of $1,212.11, plus continuing interest.

10.    This piece of information is the only information provided to Plaintiff concerning the

amount of the debt.

11.    15 U.S.C. §1692g(a)(1) requires debt collectors to disclose the exact amount of the debt.

12.    Here, Defendant completely fails to disclose the amount of the debt, providing only an

estimate of the debt with a caveat that the debt is likely even greater due to continuing interest.

13.    Given the blatant ambiguity, it is not clear whether if Plaintiff were to send in $1,212.11

on the date of the letter that would satisfy the balance owing. This is the very purpose of

§1692g(a)(1), which Defendant completely fails to comply with. Accordingly, the letter is also

false, deceptive, and misleading because the letter is ambiguous as to the true amount owed.




                                                  2
 Case 2:19-cv-17695-SDW-SCM Document 1 Filed 09/06/19 Page 3 of 7 PageID: 3



14.    In fact, on June 11, 2019, Defendant sent Plaintiff another letter. This time, Defendant

stated that debt owing is approximately $1,111.31. What amount is truly owed is a question

unanswered in either correspondence.



                                CLASS ACTION ALLEGATIONS

                                               The Class

15.    Plaintiff brings this as a class action pursuant to Fed. R. Civ. P. 23 on behalf of himself and

all others similarly situated who have received similar debt collection notices and/or

communications from Defendant which, as alleged herein, are in violation of the FDCPA.

16.    With respect to the Plaintiff’s Class, this claim is brought on behalf of the following class:

       (a) all consumers; (b) for which Defendant sent a collection letter substantially similar to
       Exhibit A (d) during a period beginning one year prior to the filing of this initial action and
       ending 21 days after the service of the initial complaint filed in this action.



17.    Excluded from the Class is Credit Defendant herein, and any person, firm, trust,

corporation, or other entity related to or affiliated with the Defendant, including, without limitation,

persons who are officers, directors, employees, associates or partners of Defendant.

                                               Numerosity

18.    Upon information and belief, Defendant has sent similar collection letters in attempt to

collect a debt to hundreds of consumers, each of which violates the FDCPA. The members of the

Class, therefore, are believed to be so numerous that joinder of all members is impracticable.

19.    The letters sent by Defendant, and received by the Class, are to be evaluated by the objective

standard of the hypothetical “least sophisticated consumer.”




                                                   3
 Case 2:19-cv-17695-SDW-SCM Document 1 Filed 09/06/19 Page 4 of 7 PageID: 4



20.    The exact number and identities of the Class members are unknown at this time and can

only be ascertained through discovery. Identification of the Class members is a matter capable of

ministerial determination from Defendant’s records.



                               Common Questions of Law and Fact

21.    There are questions of law and fact common to the class that predominates over any

questions affecting only individual Class members. These common questions of law and fact

include, without limitation: (i) whether Defendant violated various provisions of the FDCPA; (ii)

whether Plaintiff and the Class have been injured by Defendant’s conduct; (iii) whether Plaintiff

and the Class have sustained damages and are entitled to restitution as a result of Defendant’s

wrongdoing and, if so, what is the proper measure and appropriate statutory formula to be applied

in determining such damages and restitution; and (iv) whether Plaintiff and the Class are entitled

to declaratory and/or injunctive relief.

                                       Typicality

22.    The Plaintiff's claims are typical of the claims of the class members. Plaintiff and all

members of the Plaintiff's Class defined in this complaint have claims arising out of the

Defendant’s common uniform course of conduct complained of herein. Plaintiff's claims are

typical of the claims of the Class, and Plaintiff has no interests adverse or antagonistic to the

interests of other members of the Class.



                               Protecting the Interests of the Class Members

23.    Plaintiff will fairly and adequately represent the Class members' interests, in that the

Plaintiff's counsel is experienced and, further, anticipates no impediments in the pursuit and

maintenance of the class action as sought herein.


                                                    4
 Case 2:19-cv-17695-SDW-SCM Document 1 Filed 09/06/19 Page 5 of 7 PageID: 5



24.    Neither the Plaintiff nor her counsel have any interests, which might cause them not to

vigorously pursue the instant class action lawsuit.



                       Proceeding Via Class Action is Superior and Advisable

25.    A class action is superior to other methods for the fair and efficient adjudication of the

claims herein asserted, this being specifically envisioned by Congress as a principal means of

enforcing the FDCPA, as codified by 15 U.S.C.§ 1692(k).

26.    The members of the Class are generally unsophisticated individuals, whose rights will not

be vindicated in the absence of a class action.

27.    Prosecution of separate actions by individual members of the Class would create the risk of

inconsistent or varying adjudications resulting in the establishment of inconsistent or varying

standards for the parties.

28.    Certification of a class under Rule 23(b)(2) of the Federal Rules of Civil Procedure is also

appropriate in that a determination that the said letters violate the FDCPA is tantamount to

declaratory relief and any monetary relief under the FDCPA would be merely incidental to that

determination.

29.    Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure is also

appropriate in that the questions of law and fact common to members of the Plaintiff's Class

predominate over any questions affecting an individual member, and a class action is superior to

other available methods for the fair and efficient adjudication of the controversy.

30.    Depending on the outcome of further investigation and discovery, Plaintiff may, at the time

of class certification motion, seek to certify one or more classes only as to particular issues pursuant

to Fed. R. Civ. P. 23(c)(4).




                                                   5
 Case 2:19-cv-17695-SDW-SCM Document 1 Filed 09/06/19 Page 6 of 7 PageID: 6



31.     A class action will permit a large number of similarly situated persons to prosecute their

common claims in a single forum simultaneously, efficiently, and without the duplication of effort

and expense that numerous individual actions would engender. Class treatment also will permit the

adjudication of relatively small claims by many Class members who could not otherwise afford to

seek legal redress for the wrongs complained of herein.

32.     Absent a class action, the Class members will continue to suffer losses borne from

Defendant’s breaches of Class members' statutorily protected rights as well as monetary damages,

thus allowing and enabling: (a) Defendant’s conduct to proceed and; (b) Defendants to further

enjoy the benefit of their ill-gotten gains.

33.     Defendant has acted, and will act, on grounds generally applicable to the entire Class,

thereby making appropriate a final injunctive relief or corresponding declaratory relief with respect

to the Class as a whole.



                                   COUNT I
          VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                             15 U.S.C. §1692 et seq


34.     Plaintiff repeats the allegations contained in the above paragraphs and incorporates them as

if specifically set forth at length herein.


35.     Defendant engaged in unfair and deceptive acts and practices, in violation of 15 U.S.C. §§

1692e, 1692e(10), and 1692g(a)(1).


        WHEREFORE, Plaintiff, Jason Choi, respectfully requests that this Court do the following

for the benefit of Plaintiff:

             a. Enter an Order declaring Defendants actions, as described above, in violation of the
             FDCPA;


                                                 6
 Case 2:19-cv-17695-SDW-SCM Document 1 Filed 09/06/19 Page 7 of 7 PageID: 7



            b. Enter an Order for injunctive relief prohibiting such conduct in the future;
            c. Appoint Plaintiff as the Class Representative, and appoint Plaintiff’s Counsel as
            Lead Counsel for the Class;
            d. Enter a judgment against Defendants for statutory damages, pursuant to 15 U.S.C.
            § 1692k;
            e. Award costs and reasonable attorneys’ fees, pursuant to 15 U.S.C. § 1692k; and
            f. Grant such other and further relief as may be just and proper.



                                     JURY TRIAL DEMAND

36.    Plaintiff demands a jury trial on all issues so triable.



Dated this 17th day of September, 2017.

                                               Respectfully Submitted,


                                               /S/ Daniel Zemel, Esq.
                                               Daniel Zemel
                                               Nicholas Linker
                                               Zemel Law LLC
                                               1373 Broad St. Suite 203C
                                               Clifton, New Jersey 07013
                                               (P) (862) 227-3106
                                               dz@zemellawllc.com
                                               nl@zemellawllc.com

                                               Attorney for Plaintiff




                                                  7
